UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2130


LUCRISTIA A. MATTHEWS,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK, N.A., successor by merger to Wells Fargo
Home Mortgage, Inc.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:12-cv-01024-MJG)


Submitted:   July 12, 2013                 Decided:   August 1, 2013


Before DAVIS and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason Ostendorf, LAW OFFICE OF JASON OSTENDORF LLC, Baltimore,
Maryland, for Appellant.     Dennis P. McGlone, TREANOR POPE &
HUGHES, P.A., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lucristia   A.   Matthews   appeals    the    district   court’s

order granting Wells Fargo Bank, N.A.’s motion to dismiss her

claims alleging violation of the Maryland Consumer Protection

Act, and for common law fraud, promissory estoppel, negligence,

negligent   misrepresentation,    and   breach    of     an   implied-in-fact

contract.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm the district court’s judgment.

See Matthews v. Wells Fargo Bank, N.A., No. 1:12-cv-01024-MJG

(D. Md. Sept. 6, 2012); see also Spaulding v. Wells Fargo Bank,

N.A., 714 F.3d 769 (4th Cir. 2013).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.




                                                                     AFFIRMED




                                    2